Citation Nr: 1806829	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD) and diagnosed as depression and generalized anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California. 

The service connection claim for PTSD was previously denied in a March 2006 rating decision.  Since this denial of the Veteran's claim, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R.  §  3.304(f).  See 75 Fed. Reg. 39843  (July 13, 2010).  Therefore, the Veteran's claim will be reviewed on a de novo basis as opposed to a new and material basis.  See Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. §  3.304(f) that allows, in some circumstances, for a noncombat Veteran's lay testimony to establish the occurrence of a claimed stressor); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F.3d 368   (Fed. Cir. 1994).

A videoconference hearing was held by the undersigned Veterans Law Judge in September 2017.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, apparently based on fear of hostile military activity.  The Veteran states that although he had all the signs and symptoms of PTSD, VA doctors consulted in clinic have refused to make a clear, affirmative diagnosis.  The Veteran points to several events precipitating his alleged PTSD, including a general certainty of death, and having witnessed a Russian spy ship while serving aboard the USS Traverse County.  In his September 2017 hearing testimony, the Veteran testified that while he did not see combat, he feared for his life when his vessel encountered Russian spy ships en route to the Dominican Republic.  The Veteran also contends that a traumatic brain injury caused his PTSD.  

The record contains a December 2004 diagnosis of PTSD, anxiety, and depression.  However, the Veteran's treatment records do not discuss the etiology of his psychiatric symptoms.  A VA examination is required to establish the occurrence of an in-service stressor, as well as whether that stressor is sufficient to cause the Veteran's PTSD.  Neither the Veteran nor the Board is competent to make such a determination.  Therefore, service connection cannot be granted under these facts, unless a VA mental health professional confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the confirmed stressor.  See 38 C.F.R. § 3.304(f)(3) (2017).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from any VA Medical Center where the Veteran has received treatment.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include depression and PTSD.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should identify all current psychiatric disorders found on examination.  For PTSD, the examiner must use the diagnostic criteria specified in the DSM-V.

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
      
3.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued on all issues currently on appeal, and the claims file should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




